Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.9 [Fidelity Investments Logo] Reliastar Life Insurance Company Mr. J. Neil McMurdie 151 Farmington Ave, TS31 Hartford, Connecticut 06156-8975 Re: Participation Agreement among Variable Insurance Products Fund (Fund I), Fidelity Distributors Corporation (the Underwriter) and Insurance Company (the Company), dated March 16, 1988, as amended; Participation Agreement among Variable Insurance Products Fund II (Fund II), the Underwriter and the Insurance Company, dated January 1, 1991, as amended. Participation Agreement among Variable Insurance Products Fund I (Fund I), Fidelity Distributors Corporation (the Underwriter) and Northern Life Insurance Company 1 , dated January 1, 1995, as amended; and Participation Agreement among Variable Insurance Products Fund II (Fund II), the Underwriter and the Northern Life Insurance Company, dated January 1, 1995, as amended. Dear Mr. McMurdie: The Company, the Underwriter, and Fund I and Fund II, respectively, are parties to the above referenced Participation Agreements (Fund I and Fund II are referred to as the Current Funds). As explained in the notice sent to you on May 3, 2007, Fidelity is in the process of reorganizing one or more of the portfolios of the Current Funds (the Affected Portfolios) for administrative purposes. In connection with this reorganization, the Affected Portfolios will be moved into corresponding shell portfolios of a new Variable Insurance Products Fund V (Fund V). A list of all of the Affected Portfolios in the Fund I and Fund II covered by the reorganization and the corresponding Fund V portfolios is set forth on the attached Exhibit. In connection with this change, we are asking for your consent to (1) the amendment of each Participation Agreement to add Fund V as a Fund party under the terms of each Participation Agreement (the Amendment); and (2) the assignment of all of the each Current Funds rights, benefits and obligations under each Participation Agreement with respect to the Affected Portfolios to Fund V, with respect to the corresponding portfolios of Fund V, and the release of the Current Funds from the obligations so assigned (the 1 On October 1, 2002, Northern Life Insurance Company merged with and into ReliaStar Life Insurance Company and all rights, powers, privileges, liabilities and duties of Northern Life Insurance Company under these Participation Agreements, as amended, were transferred to ReliaStar Life Insurance Company by operation of law. Assignment). Each Participation Agreement will remain in full force and effect in accordance with its terms, as so amended and assigned herein. The Amendment will also add the following clarifying language to each Participation Agreement as a new Article A of the Agreement: This Agreement shall create a separate participation agreement for each Fund, as though the Company and the Underwriter had executed a separate, identical form of participation agreement with each Fund. No rights, responsibilities or liabilities of any Fund shall be attributed to any other Fund. Your signature below will indicate the Companys consent to the Amendment and Assignment of each Participation Agreement as set forth above, to become effective immediately upon consummation of the reorganization. Thank you for your prompt attention to this matter. If for some reason we have not obtained your signature prior to the reorganization, and the Company submits orders or instructions under the Participation Agreements, we will deem the Company to have consented to each Amendment and Assignment. Please do not hesitate to contact your Fidelity Relationship Manager or Key Account Manager if you have any questions. Very truly yours, FIDELITY DISTRIBUTORS CORPORATION By: /s/ William Loehning Name: William Loehning Title: Executive Vice President VARIABLE INSURANCE PRODUCTS FUND, VARIABLE INSURANCE PRODUCTS FUND II and VARIABLE INSURANCE PRODUCTS FUND V By: /s/ Kimberley Monasterio Name: Kimberley Monasterio Title: Treasurer The Undersigned Consents to the Amendment and Assignment of each Participation Agreement as of this 2 nd day of July , 2007: RELIASTAR LIFE INSURANCE COMPANY By: /s/ Catherine H. Smith Name: Catherine H. Smith Title: Senior Vice President Please keep one copy and return the other to: Sharon Salter, Director, Contracts Management Fidelity Investments 100 Salem Street, O2N Smithfield, RI 02917 Exhibit A AFFECTED PORTFOLIOS FUND V PORTFOLIOS Variable Insurance Products Fund Variable Insurance Products Fund V Money Market Portfolio Money Market Portfolio Variable Insurance Products Fund II Asset Manager Portfolio Asset Manager: Growth Portfolio Investment Grade Bond Portfolio Variable Insurance Products Fund IV Freedom Income Portfolio Freedom 2005 Portfolio Freedom 2010 Portfolio Freedom 2015 Portfolio Freedom 2020 Portfolio Freedom 2025 Portfolio Freedom 2030 Portfolio FundsManager 20% Portfolio FundsManager 50% Portfolio FundsManager 70% Portfolio FundsManager 85% Portfolio Strategic Income Portfolio Asset Manager Portfolio Asset Manager: Growth Portfolio Investment Grade Bond Portfolio Freedom Income Portfolio Freedom 2005 Portfolio Freedom 2010 Portfolio Freedom 2015 Portfolio Freedom 2020 Portfolio Freedom 2025 Portfolio Freedom 2030 Portfolio FundsManager 20% Portfolio FundsManager 50% Portfolio FundsManager 70% Portfolio FundsManager 85% Portfolio Strategic Income Portfolio
